Title: To Thomas Jefferson from J.P.G. Muhlenberg, 21 July 1802
From: Muhlenberg, J.P.G.
To: Jefferson, Thomas


          
            Sir
            Philadelphia July 21st. 1802.
          
          A Vacancy having taken place, in the Comission of Bankruptcy for this State, by the death of Mr. Vancleve—The friends of Robert Porter Esqr. are sollicitous to recomend him To The President, as a Person fit to fill the Vacancy—On this occasion I beg leave to state To The President, that Mr. Porter is an Attorney of considerable repute, and until lately has had his full share of practice—Last year, the Republican Comittee, appointed to Superintend the Election, prest Mr. Porter to stand a Candidate for a Seat in the State Legislature—He consented with reluctance, believing his absence for so long a time, would have a tendency to lessen his practice—He consented at last—was Elected, & servd during the Session—The dimunition of his practice, since that period, is one of the inducements with his friends to recomend him to The Presidents consideration.
          I have the Honor to be with the highest Respect Sir Your Most Obedt
          
            P. Muhlenberg
          
        